Case 8:20-cv-02037-FLA-ADS Document 29 Filed 04/12/21 Page 1 of 9 Page ID #:144



 1

 2                                                                         JS-6
 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11   Sanrio Company, Ltd. and Sanrio, Inc.,     )   Case No. 8:20-cv-02037-FLA (ADSx)
                                                )
12                           Plaintiffs,        )   CONSENT DECREE AND
           v.                                   )
13                                              )   PERMANENT INJUNCTION
     Gearment, LLC, Terry Le a/k/a Ton          )   [DKT. 28]
14   Truong Le and Does 1 through 10,           )
     inclusive,                                 )
15                                              )
                             Defendants.        )
16                                              )
17

18         The court has read and considered the Joint Stipulation for Entry of Consent
19   Decree and Permanent Injunction that has been executed by Plaintiffs Sanrio
20   Company, Ltd. and Sanrio, Inc. (collectively “Plaintiffs”) and Defendants Gearment
21   Inc. f/k/a Gearment, LLC and Terry Le a/k/a Ton Truong Le (collectively
22   “Defendants”) in this action. Dkt. 28. The court finds the proposed Consent Decree
23   fair, adequate, and reasonable. See United States v. State of Or., 913 F.2d 576, 580
24   (9th Cir. 1990). Good cause appearing therefore, the court ORDERS that based on the
25   parties’ Stipulation and only as to Defendants, their successors, heirs, and assignees,
26   this Consent Decree and Permanent Injunction shall be and is hereby entered in the
27   within action as follows:
28

                                                                     -1-
Case 8:20-cv-02037-FLA-ADS Document 29 Filed 04/12/21 Page 2 of 9 Page ID #:145




 1      1. This court has jurisdiction over the parties to this action and over the subject
 2         matter hereof pursuant to 17 U.S.C. § 101 et seq., and 28 U.S.C. §§ 1331 and
 3         1338. Service of process was properly made against Defendants.
 4      2. This court has jurisdiction over the parties to this action and over the subject
 5         matter hereof pursuant to 17 U.S.C. § 101 et seq., and 28 U.S.C. §§ 1331 and
 6         1338. Service of process was properly made against Defendants.
 7      3. Plaintiffs have expended considerable resources in the creation and commercial
 8         exploitation of Plaintiffs’ Properties on merchandise and in the enforcement of
 9         the intellectual property rights in Plaintiffs’ Properties.
10      4. Plaintiffs have alleged that Defendants have made unauthorized uses of
11         Plaintiffs’ Properties or substantially similar likenesses or colorable imitations
12         thereof.
13      5. Defendants and their agents, servants, employees, representatives, successor and
14         assigns, and all persons, firms, corporations or other entities in active concert or
15         participation with them who receive actual notice of the Injunction are hereby
16         restrained and permanently enjoined from infringing – directly, contributorily or
17         vicariously – or enabling, facilitating, permitting, assisting, soliciting,
18         encouraging, inducing, authorizing, aiding or abetting, materially contributing
19         to, or persuading anyone to infringe in any manner Plaintiffs’ Properties,
20         including, but not limited to, manufacturing, importing, distributing,
21         advertising, selling, offering for sale, any unauthorized product which features
22         any of Plaintiffs’ Properties (“Unauthorized Products”), and, specifically:
23         a) Importing, manufacturing, distributing, advertising, selling, offering for sale,
24            the Unauthorized Products or any other unauthorized products which picture,
25            reproduce, copy or use the likenesses of or bear a substantial similarity to
26            any of Plaintiffs’ Properties;
27         b) Importing, manufacturing, distributing, advertising, selling, offering for sale,
28            renting or offering to rent in connection thereto any unauthorized
                                               -2-
Case 8:20-cv-02037-FLA-ADS Document 29 Filed 04/12/21 Page 3 of 9 Page ID #:146




 1            promotional materials, labels, packaging or containers which picture,
 2            reproduce, copy or use the likenesses of or bear a confusing similarity to any
 3            of Plaintiffs’ Properties;
 4         c) Engaging in any conduct that tends falsely to represent that, or is likely to
 5            confuse, mislead or deceive purchasers, Defendants’ customers and/or
 6            members of the public to believe, the actions of Defendants, the products
 7            sold by Defendants, or Defendants themselves are connected with Plaintiffs,
 8            are sponsored, approved or licensed by Plaintiffs, or are affiliated with
 9            Plaintiffs; or
10         d) Affixing, applying, annexing or using in connection with the importation,
11            manufacture, distribution, advertising, selling, offering for sale, or other use
12            of any goods or services, a false description or representation, including
13            words or other symbols, tending to falsely describe or represent such goods
14            as being those of Plaintiffs.
15      6. Plaintiffs shall be entitled to recover from Defendants the sum of Forty-Five
16         Thousand U.S. Dollars ($45,000.00) pursuant to the terms of the parties’
17         Release and Settlement Agreement dated and effective February 24, 2021.
18      7. Each side shall bear its own fees and costs of suit.
19      8. Except as provided herein, all claims alleged in the Complaint are dismissed
20         without prejudice.
21      9. This Consent Decree and Permanent Injunction shall be deemed to have been
22         served upon Defendant at the time of its execution by the court.
23      10. The court finds there is no just reason for delay in entering this Consent Decree
24         and Permanent Injunction and, pursuant to Rule 54(a) of the Federal Rules of
25         Civil Procedure, the court directs immediate entry of this Consent Decree and
26         Permanent Injunction against Defendants.
27      11. The court shall retain jurisdiction over Defendants and this action to entertain
28         such further proceedings and to enter such further orders as may be necessary or
                                              -3-
Case 8:20-cv-02037-FLA-ADS Document 29 Filed 04/12/21 Page 4 of 9 Page ID #:147




 1         appropriate to implement and enforce the provisions of this Consent Decree and
 2         Permanent Injunction or of the Parties’ Release and Settlement Agreement dated
 3         and effective February 24, 2021.
 4

 5
     DATED: April 12, 2021                          ________________________________
 6                                                  FERNANDO L. AENLLE-ROCHA
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -4-
Case 8:20-cv-02037-FLA-ADS Document 29 Filed 04/12/21 Page 5 of 9 Page ID #:148




 1                                     EXHIBIT A
 2                     SANRIO CO.’S COPYRIGHTED DESIGNS
 3       Copyright                       Title of Work (Character)
        Registration
 4
       TX 3-769-888          SANRIO 1993 Product and Sales Promotion Catalog
 5      VAu 684-322                       Sanrio 2005 Character Guide
       VA 1-303-874                         Character Merchandising
 6     VA 1-296-115                           2004 – 100 Characters
       VA 1-370-517             Cotton Flower Summer 2006 Catalog No. 0602
 7      VA 148-780                            Hello Kitty Notebook
       VA 1-342-775                   Sanrio 2002 Hello Kitty Style Guide
 8     VAu 1-078-385                      Sanrio 2010 Character Guide
       VAu 1-223-912                  Sanrio Character Mini Brochure 2015
 9
        Vau 531-649                       Hello Kitty Head Dress 2001
10
       VA 1-434-211           Hello Kitty with Teddy Bear Stickers (Supplement)
        VA 246-420                    Hello Kitty with Teddy Bear Stickers
11       VA 52-941                       Hello Kitty Bus Stop Seal Set
        VA 811-440                              Bad Badtz Maru
12     VA 1-296-111                     CHARMMY KITTY / August 04
        VAu 498-617                                  Chococat
13
        VA 148-624       Hello Kitty, Little Twin Stars, My Melody and Robby Rabbit
                                    Independence Day Stickers (Supplement)
14
        VA 1-434-209     Hello Kitty, Little Twin Stars, My Melody and Robby Rabbit
                                           Independence Day Stickers
15       VA 636-579                             KeroKeroKeroppi
         VA 707-212                             KeroKeroKeroppi
16
        VA 1-416-373                       keepin' it green (KEROPPI)
17      VA 1-370-525     CHARMMY KITTY (honey); KUROMI; SUGARBUNNIES;
                                HELLO KITTY(jewel) Everyday Catalog 2005
18      VA 1-434-208         Little Twin Stars with Unicorn Stickers (Supplement)
         VA 246-421                             Little Twin Stars
19       VA 130-422       LITTLE TWIN STARS, a boy and girl with star background
         VA 840-495                                  Monkichi
20       VA 130-419                    MY MELODY, a bunny with hood
        VA 1-370-524     MY MELODY&KUROMI(flower);HELLO KITTY(bee bear)
21                                     Everyday Catalog December 2005
         VA 148-778        MY MELODY AND FRIENDS FRAGRANT STICKERS
22
         VA 130-421                              Patty & Jimmy
23       VA 636-582                                    Pekkle
         VA 840-496                                Picke Bicke
24       VA 636-580                                   Pochaco
         VA 148-625                                Tuxedo Sam
25       VA 840-494                                 Winkipinki
         VA 636-581                                 Zashikibuta
26      VA 1-352-721                   Keroppi / Little Frog…Big Splash
         VA 657-748                           KOBUTA NO PIPPO
27
        VA 1-342-774               SANRIO 2005 KEROPPI STYLE GUIDE
28      Vau 655-028                        THE RUNABOUTS – 2001
                                          -5-
Case 8:20-cv-02037-FLA-ADS Document 29 Filed 04/12/21 Page 6 of 9 Page ID #:149




 1
                           TENORIKUMA(BLUE CAFE), MY MELODY(HEART),
        VA 1-416-374        KUROMI(KUROMI5), CHARMMY KITTY(RABBIT),
 2                          HELLO KITTY(LOGO) EVERYDAY CAT.JUNE 2006
                            MASYUMARU(INTRO); CINNAMOROLL(SPORT);
 3                                   SUGARBUNNIES(DOUGHNUTS);
        VA 1-416-375            CHARMMYKITTY(RABBIT); LITTLE TWIN
 4                         STARS(STARS); HELLO KITTY(BEAR); EVERYDAY
                                            CATALOG JULY 2006
 5                            PANDAPPLE(INTRO), FROOLIEMEW(FANCY),
        VA 1-370-020      CHOCOCAT(DOT)/SANRIO 2005 PRODUCT CATALOG
 6                                                 AUG NEW
        VA 1-967-937         Strawberry News No. 548/ Introducing Kirimichan and
 7                                               Gudetama, et al.
       VA 1-303-873          DOKIDOKI HOTDOG / THE CHILI PEPPER TRIO /
 8                                  CATALOG EVERYDAY 5 MAY 2003
       VA 1-967-946                         GUDETAMA Fan Book
 9     VA 1-962-577                          Gudetama Clear Folder
       VA 1-967-947                          Gudetama Philosophy
10     VAu 1-307-709              AGGRETSUKO/AGGRESSIVERETSUKO
       VA 2-102-318        AGGRETSUKO/AGGRESSIVERETSUKO: Smartphone
11                                         Application Stamp Images
12
       VA 2-090-675               First Official Fan Book! Sanrio Charariman
       VA 2-090-677       AGGRETSUKO/AGGRESSIVERETSUKO Book of Phrases
13
                                                 and Expressions

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          -6-
Case 8:20-cv-02037-FLA-ADS Document 29 Filed 04/12/21 Page 7 of 9 Page ID #:150




 1                                     EXHIBIT B
 2                           SANRIO CO.’S TRADEMARKS
 3
                    Trademark                 Trademark          Trademark
                                            Registration No.   Registration Date
 4

 5                                              1277721           5/15/1984
 6

 7
                                                1200083            7/6/1982
 8

 9

10
                                                4858353           11/24/2015

11

12                                              4818053           9/22/2015
13

14
                                                3272377           7/31/2007
15

16
                                                3445304           6/10/2008
17

18
                                                4760381           6/23/2015
19

20                                              2435865           3/13/2001
21
                                                2845115           5/25/2004
22

23                                              2693638            3/4/2003
24
                                                4850578           11/10/2015
25

26                                              4850581           11/10/2015
27
                                                4850579           11/10/2015
28

                                          -7-
Case 8:20-cv-02037-FLA-ADS Document 29 Filed 04/12/21 Page 8 of 9 Page ID #:151




 1
                                                4854803          11/17/2015
 2

 3                                              4854804          11/17/2015
 4

 5                                              2435866           3/13/2001

 6

 7                                              2742382           7/29/2003
 8

 9
                                                2742383           7/29/2003
10

11
                   HELLO KITTY                  1215436           11/9/1982
12
                   HELLO KITTY                  1279486           5/29/1984
13

14
                   HELLO KITTY                  4845739           11/3/2015

15                 HELLO KITTY                  4845741           11/3/2015
16                 HELLO KITTY                  4850607          11/10/2015
17
                  BADTZ MARU                    2284470          10/12/1999
18
                CHARMMY KITTY                   3505706           9/23/2008
19

20

21                                              2705163           4/8/2003

22

23                CINNAMOROLL                   2952634           5/17/2005
24
                     KEROPPI                    3449938           6/17/2008
25
                     KEROPPI                    3531380          11/11/2008
26

27
               LITTLE TWIN STARS                1192946           4/6/1982

28

                                          -8-
Case 8:20-cv-02037-FLA-ADS Document 29 Filed 04/12/21 Page 9 of 9 Page ID #:152




 1             LITTLE TWIN STARS                3245996           5/29/2007
 2
               LITTLE TWIN STARS                3245998           5/29/2007
 3
               LITTLE TWIN STARS                1341864           6/18/1985
 4

 5                 MY MELODY                    1210192           9/28/1982
 6                 MY MELODY                    1305637          11/20/1984
 7
                    POCHACCO                    2236507           4/6/1999
 8
                   GUDETAMA                     5246977           7/18/2017
 9

10

11                                              5242102           7/11/2017
12

13

14
                                                5246978           7/18/2017
15

16

17                                              5814150           7/23/2019
18

19

20                                              6112134           7/28/2020
21

22

23                                              5814152           7/23/2019
24

25

26                                              Serial No.          Filed
                                                88866641          4/9/2020
27

28

                                          -9-
